EU agriculture and climate change (short presentation)
The next item is the report by Stéphane Le Foll, on behalf of the Committee on Agriculture and Rural Development, on EU agriculture and climate change (SEC(2009)0417 -.
Mr President, Commissioner, the report I am presenting to Parliament sets out to explain that the agricultural sector has a place and a role to play in the fight against global warming.
This week, nature has reminded us - this time in the shape of volcanoes - that it can have a major impact on human activities and on the climate. However, this means that, in spite of everything, human beings and Europe in particular must take responsibility for combating what we refer to as global warming.
My report aims to show that the agricultural sector can continue to reduce both its carbon emissions and its fossil fuel consumption and, above all, at the same time, can make a very active contribution to carbon fixation so that, at world level, we can achieve lower carbon emissions and ensure that a greater proportion of carbon is stored and captured.
The report attempts to illustrate the need for agriculture to move away from a compartmentalised approach, which consists of introducing a new directive on soil, water, pesticides and so on, whenever there is a problem, towards trying to tackle the agricultural issue in a more comprehensive and systematic way.
Within this type of approach, we will need to identify avenues which ensure, as I mentioned earlier, that the agricultural sector not only reduces its energy consumption but, at the same time, actively participates in carbon fixation. This role relates, in particular, to photosynthesis and biomass, and especially to an area that is close to my heart, which is soil and the capacity of European soils to store organic carbon.
I believe that this approach, which I discuss in this report and which I hope will be endorsed during the vote that is due to take place in the Brussels part-session, will enable agriculture in Europe to enter a new phase of sustainability and to make the transition to a more environmentally aware state which would place it ahead of a number of other continents and other agricultural systems. In doing so, it would have a more positive impact both economically and environmentally and, as a result, a more positive impact in social terms.
This report deals, therefore, with the specific issue of agriculture in relation to the fight against global warming, but it also claims - in any case I hope it does - to explore other ways of sustaining, in particular, the debate that will be taking place on the future of agricultural policy post-2013.
I am addressing the Commission; I will be addressing the agricultural committees, as I have frequently done, and I will also be addressing the various ministers when I have the opportunity. I believe we need to change direction. The 2013 CAP needs to be ambitious. It must be based on goals that will help citizens to understand why we need a common agricultural policy.
We need a common agricultural policy because Europe's agricultural community needs both to ensure food security and to embark on the path of sustainability. In any case, this is the direction I propose in my report and the one in which I hope a large majority of Parliament will follow me.
(DE) Mr President, many thanks to the rapporteur for his report. Agriculture is the economic sector that is already doing, and can still do, the most to protect the environment. Thus, we have already succeeded in reducing emissions of greenhouse gases in agriculture by 20%. In addition, agricultural soils and plants draw large quantities of CO2 from the atmosphere. Agriculture is therefore part of the solution to the problem of climate change. On the other hand, food production for 500 million EU citizens must take priority while, at the same time, using resources as efficiently as possible and providing the highest possible level of protection for the environment and biodiversity.
Farmers cannot manage this alone. They need a strong European agriculture policy to support them. Only in this way can we succeed in producing sufficient food for a growing world population and, at the same time, protect the environment in order to combat climate change.
(FI) Mr President, Mr Le Foll's report is extremely important, because European food production and agriculture are important issues.
Europe must be self-sufficient. This is also important for preventing climate change, because short transportation distances and local food are the best way of preventing climate change.
Agriculture must be ecologically sustainable and, in this regard, we have much work to do. The European Union Member States can play a pioneering role on this issue, and in this sense, Europe and the Member States are in a good position in that we have the opportunity to invest in research.
(DE) Mr President, I would like to thank Mr Le Foll most sincerely for his report. It contains very important points that we will need to take heed of in future. Climate protection must also be part of the new agricultural reform; it needs to be incorporated into this reform. In future, we will need sustainable and ecologically sound procedures which ensure that the environment is protected. Agriculture is not only a victim in relation to climate protection; it is also a significant part of the cause. Ten per cent of greenhouse gases still originate from agriculture. There needs to be a reduction here, too.
We also need to take note of a subject that is mentioned in the Le Foll report, namely, the fact that we import a great deal of soya from Brazil, for example. European agriculture is also partly responsible for the fact that areas of primary forest in other countries are being turned into very intensively farmed agricultural land, which then ultimately has an impact back here, too. That it something that we need to consider in future. In future, we will also need to endeavour to re-establish our own protein supply in Europe. That is also part of the solution to the environmental problems relating to climate protection.
(HU) An extremely important aspect of the Le Foll report is that without agriculture, we would not even have a chance to take action against global climate change. At the same time, I am thinking here of forestry, in particular, which, to this day, does not get adequate support. I completely agree that in future, agriculture must be greener and more environmentally friendly. On the one hand, this is very important; on the other hand, agriculture produces numerous environmental public goods - biodiversity, protection of the countryside, water purity and so on - which the market does not sufficiently reward, and neither does the common agricultural policy. Therefore, our common agricultural policy must, from 2013 onwards, create a market for environmental public goods so that farmers may receive additional services and compensation for these additional services which they perform.
(FI) Mr President, this own-initiative report concerns an extremely important area, because the role played by agriculture will only increase in the future. Demand for food is increasing rapidly worldwide at the same time as climate change is reducing the area of land available for farming across the globe. In addition, the demands of consumers regarding the quality of food are increasing.
As well as reliably providing for its own food security, Europe must also play a role in maintaining the food supply in other continents.
Investment in sustainable forestry and the better exploitation of forests must also be seen as an important part of EU climate policy. Because of this, I was also a little disappointed that in the EU's 2020 strategy, a minuscule amount was invested in agriculture and forestry. After all, agriculture and forestry play a very vital role in ensuring the safety of European food, more effective bioenergy production and the viability of rural areas.
(SV) Mr President, if I may, I would like to thank the rapporteur for a very refreshing new approach. Personally, I am convinced that farming and forestry are easily the most important factors in our efforts to reduce carbon dioxide emissions, particularly if we are to bind carbon in trees, plants and roots and fix it in the soil. This does not involve mastering new technology or carrying out research projects, because we already have the knowledge and instruments required.
Since I have just been speaking on the protection of animals and animal welfare, I would like to ask a radical question: is it not the common agricultural policy itself that we need to change? If we paid farmers for all the benefits that they produce which are vital to life - as in this case - for all of society, then, rather than paying for what people own, we would be paying them for what they do.
(RO) First of all, I want to congratulate the rapporteur for the comprehensive approach he has adopted in dealing with one of the most urgent problems of the moment. Climate change poses one of the most serious threats not only to the environment, but to the economy and society as well. Crop yields fluctuate from one year to the next, heavily influenced by the variation in extreme climate conditions, which has an implicit impact on every sector of the economy, although agriculture remains the most vulnerable.
Against this background, the European Commission's strategies must consider both the prevention and mitigation of the adverse consequences for agriculture in the European Union by implementing an action plan in the most affected areas. I am referring at this point to adapting agricultural activities to the new conditions: forestation, the management of water resources for agriculture and making polluted land environmentally friendly.
The other measure must be a plan for the future aimed at eliminating the causes of climate change by promoting a global low carbon economy, combined with the promotion of energy security. The European Union must maintain its leading position in the battle against climate change, which must not slip to number two as a result of the current economic difficulties.
(PL) Mr President, I am impressed by this report's comprehensive approach. I do have, however, a simple question: what is the real responsibility, influence and impact of agriculture on climate change? I am thinking of beneficial effects as well as adverse ones. Can it be said that the position of science and the results of our research are sufficiently strong arguments to expect such a large increase in expenditure on combating warming which has not been fully defined? After all, there is such an urgent need to combat the effects of the economic crisis, unemployment and other difficult problems arising from the socio-economic situation in the Union.
To what extent is the common agricultural policy already implementing the requirements of climate protection, and what instruments can be applied in the CAP in this area in the future?
Mr President, I just want to mention my home. I am lucky enough to live on the edge of the Saddleworth Moorlands, between the cities of Manchester and Leeds. It is the southern end of an area of peatland that stretches straight up from England into Scotland.
It is a very rare habitat across Europe, but it is also a habitat that has been much denuded by 250 years of industrial pollution which have devastated the variety of species that it can support. That has been complemented by overgrazing, perhaps by sheep, and by fires. Of course, as the peatland dries out, it releases global warming gases. A huge potential supply of global warming gas is being released from what should be a wonderful area.
The Royal Society for the Protection of Birds is now trying to restore that habitat and to get the sphagnum moss that created the peatland to grow once again. The funding they require is not in the millions - it is in the tens of thousands or perhaps the hundreds of thousands. It is a small element that can contribute both to the restoration and encouragement of biodiversity and also the protection of this moorland habitat which ensures that these global warming gases are contained within it. As we look at the reform of the common agricultural policy, this is something we must very much bear in mind.
(RO) Agriculture generates a significant proportion of the total volume of carbon dioxide emissions. This is why we are highlighting the need to improve energy efficiency in this sector. I urge the Commission to constantly examine the link between high food prices and rising energy prices, especially for the fuels being used.
I would like to remind you that the incentives to encourage sustainable cultivation of energy crops should not jeopardise food production. For this reason, we are calling on the Commission to monitor the effects of increased biofuel production in the European Union and in third countries in terms of changes in land use, food product prices and access to food.
We call on the Commission and Member States to promote research and development in order to prevent and enable us to adapt to climate change. I am referring here, in particular, to research into the future generation of biofuels.
Member of the Commission. - Mr President, I would like to thank the rapporteur, Mr Le Foll, for this very important report on agriculture and climate change.
The fight against climate change is an absolute priority globally. The EU is also making a huge contribution and also the agricultural sector already contributes in the fight against climate change. We have a policy that limits greenhouse gas emissions. Agriculture also provides renewable energy sources in better using the whole cycle and all the products that come from agriculture. Also, EU agriculture policy is working to optimise a carbon sink function of agricultural soils.
Since the 1992 reform, significant progress has been made in integration of all environmental considerations into the common agriculture policy. The recent 'health check' reform represented a further step in this direction with specific emphasis on climate change mitigation and adaptation.
The current common agriculture policy framework provides a balanced approach between binding requirements enforced through cross-compliance, which sets the limits on some farming practices, and positive incentives for climate-friendly farming practices provided by rural development.
The Commission fully shares the view that climate change now needs to be addressed globally and it is important that others follow our example also. We need, on the one hand, to further help EU agriculture to contribute to mitigating climate change by reducing its own greenhouse gas emissions, enhancing CO2 sequestration in soils and making use of renewable energies from other sources and, on the other, to be more productive, to be more efficient at providing food supplies, in this way demonstrating that one can achieve both goals: food security on the one side, environmental sustainability on the other side.
In the preparation now of the common agricultural policy for post 2013, and in the light of the results of the ongoing negotiations on climate change, the Commission will examine ways to further and better integrate adaptation and mitigation objectives in the common agriculture policy instruments.
The debate is closed.
The vote will take place in two weeks' time, at the next part-session in Brussels.
Written statements (Rule 149)
Agriculture is, and will continue to be, directly affected by climate change, because it involves living organisms and its outcomes are influenced, above all, by the quality of the soil, water and air. Unfortunately, agriculture also currently has a share (of almost 10%) in the creation of greenhouse gases. Nitrous oxide is released from nitrogenous fertilisers and methane is created through the digestive processes of livestock. It is precisely agriculture, of course, which can help in the fight against global warming, especially through new methods of tillage aimed at conserving soil and reducing storage of CO2, through support for forestry and agro forestry and through support for organic farming. I welcome and I fully endorse the opinion of the rapporteur concerning the introduction of a genuine European forestry policy, in which it would be possible to support the administration and subsequent output of forests, and not to exploit forests mainly for economic activities focused chiefly on generating financial profits, whether for semi-nationalised or private entities. Scientific research shows that this sector is uniquely capable of capturing carbon in a natural and non-polluting form. Forests also help to solve problems of soil erosion and degradation, water shortages and pollution, and to preserve the biological diversity of plant and animal species. For all of the above reasons, I fully support the adoption of the report.
in writing. - I welcome this timely report which addresses the role agriculture can play in mitigating the impact of climate change. The FAO report 'The State of Food and Agriculture 2009' underlines the necessity of livestock in food production worldwide. In order to meet the global demand for food, it is essential to maintain our current production levels. We will, however, need to find a balance between providing sufficient food for the world's population, while producing this food in a way that does not lead to increased negative impacts on the world's climate. The part that European farmers can play in this will come into clearer focus in the ongoing debate on the future shape of the CAP post-2013 and it is essential that the EU assists our farmers in striking this balance.
I fully support this EP report's call to compensate farmers for their efforts in reducing emissions and to provide support in adapting to climate mitigation measures. The report's proposal for the development of a strategy at EU level to address the impact of adverse weather conditions on EU agriculture is very welcome and indeed very pertinent, considering the exceptionally harsh climatic conditions experienced by farmers over the past months.
Climate change has a direct influence on agriculture. Its most severe effects are particularly evident among the population in rural areas, who are dependent on making a living from agriculture. Women are among the most vulnerable to the impact of climate change. The reasons for this are that, on the one hand, they account for the majority of the agricultural workforce in many countries while, on the other, they do not enjoy access to the same opportunities as men for earning an income.
The method of agriculture deployed in the millennium we have just entered requires human effort which needs to satisfy major demands: ensuring food security and safety for the world's population (expected to grow to 9 billion by 2050), harmonising measures supporting the quantitative and qualitative rise in agricultural production aimed at producing food with the development demands imposed by the production of biofuels, along with protecting ecosystems and breaking the link between economic growth and environmental degradation.
I believe that a new strategy needs to be adopted, based on a new approach focusing on sustainable agricultural production models, requiring compensatory aid to cover the additional costs linked to these objectives (e.g. local eco-certification contracts), as well as on the creation of 'green jobs' and the integration of women into the labour market (preservation of rural areas, biodiversity conservation, greenhouses for vegetables and flowers).